           Case 1:20-cv-01620-DAD-SAB Document 5 Filed 11/19/20 Page 1 of 4



1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   HECTOR CLARENCE ANDERSON,                                )   Case No.: 1:20-cv-01620-SAB (PC)
                                                              )
12                     Plaintiff,                             )   ORDER DIRECTING CLERK OF COURT TO
                                                              )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13             v.                                                 THIS ACTION
                                                              )
14                                                            )   FINDINGS AND RECOMMENDATION
     JOHN DOE,
                                                              )   RECOMMENDING PLAINTIFF NOT BE
15                                                            )   ALLOWED TO PROCEED IN FORMA PAUPERIS
                       Defendant.                             )   IN THIS ACTION
16                                                            )

17             Plaintiff Hector Clarence Anderson is proceeding pro se in this civil rights action pursuant to

18   42 U.S.C. § 1983.

19             Plaintiff filed the instant action on November 16, 2020. (ECF No. 1.) Plaintiff has not paid the

20   filing fee or submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 For

21   the reasons discussed below, the Court recommends that Plaintiff not be allowed to proceed in forma

22   pauperis and that Plaintiff instead be required to pay the filing fee if he wishes to proceed with this

23   action.

24   ///

25   ///

26
27   1
      However, on November 16, 2020, Plaintiff did file a notice regarding the in forma pauperis application stating, “[t]he
     missing application to proceed I.F.P. is filed with VSP inmate trust office with simple instructions to use pre-addressed
28   paid-postage envelope and send directly to the court, today.” (ECF No. 2.)

                                                                   1
        Case 1:20-cv-01620-DAD-SAB Document 5 Filed 11/19/20 Page 2 of 4



1                                                         I.

2                                                  DISCUSSION

3           The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner

4    complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to

5    the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related

6    screening device which precludes prisoners with three or more “strikes” from proceeding in forma

7    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

8    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

9    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

10   while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

11   that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

12   relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

13   U.S.C. § 1915(g).

14          A review of the actions filed by Plaintiff reveals that he is subject to 28 U.S.C. § 1915(g) and is

15   precluded from proceeding in forma pauperis unless Plaintiff, was, at the time the complaint was filed,

16   under imminent danger of serious physical injury. The Court takes judicial notice of the following cases:

17   (1) Anderson v. Kernan, et al., CAED No. 1:18-cv-00021-LJO-BAM (PC), dismissed for failure to state

18   a claim on August 10, 2018; (2) Anderson v. Silva, CAED No. 8:18-cv-01612-LJO-BAM (PC),

19   dismissed for failure to state a claim on February 20, 2019; and (3) Anderson v. Keefe Commissary

20   Network, LLC, et al., CACD No. 2:19-cv-04892-VAP-FFM, dismissed for failure to state a claim on

21   June 12, 2019. All of these actions were dismissed before Plaintiff filed the present action on November

22   12, 2020. Plaintiff has been informed in at least one other case that he is subject to § 1915(g). See

23   Anderson v. Kernan, et al., CAED No. 1:19-cv-01048-LJO-SKO (PC), in forma pauperis status denied

24   and dismissed for failure to pay filing fee on November 18, 2019.

25          The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

26   Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

27
28

                                                          2
           Case 1:20-cv-01620-DAD-SAB Document 5 Filed 11/19/20 Page 3 of 4



1    the conditions he faced at the time he filed his complaint on November 12, 2020.2 Andrews, 493 F.3d

2    at 1053-1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial,

3    as are any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

4    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

5             Here, the Court finds that Plaintiff’s allegations fail to demonstrate imminent danger of serious

6    physical injury at the time of filing. Plaintiff contends that his housing pod at Valley State Prison has

7    seven inmates in an area with 25.2 square feet per person. The prison is currently operating under a

8    modified program restricting access to yard, dayroom, work assignment, education or rehabilitative

9    programs, etc. Inmates are typically confined to their pods for 20 to 22 hours per day. When an

10   inmate tests positive for COVID-19 there is zero movement, and inmates are required to pod fed

11   during meal program. Plaintiff is suffering mental distress and physical restraint and requests to be

12   granted early release from prison.

13            While certain inmates may be at high risk for suffering complications from COVID-19, there

14   are not allegations that Plaintiff is a high risk inmate. Nor has Plaintiff demonstrated that the specific

15   conditions upon which he is housed prevents him from taking basic protective precautions, such as

16   washing his hands frequently and avoiding touching his face and mouth. Moreover, prison authorities

17   can isolate inmates and employees who have tested positive or who are high risk. Rather than

18   demonstrating imminent danger of serious physical injury, the gist of Plaintiff’s complaint revolves

19   around the lockdown status and his request to be released from prison early. Accordingly, Plaintiff

20   has failed to plausibly demonstrate that he was in imminent danger of serious physical injury.

21   Accordingly, the imminent danger exception to § 1915(g)’s three-strikes provision cannot and does

22   not apply here, and Plaintiff is precluded from proceeding in forma pauperis in this action.

23   ///

24   ///

25   ///

26
27   2
       Under the mailbox rule, a prisoner's pleading is “deemed filed when he hands it over to prison authorities for mailing to
     the relevant court.” Houston v. Lack, 487 U.S. 266, 276 (1988); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009);
28   Huizar v. Carey, 273 F.3d 1220, 1222 (9th Cir. 2001).

                                                                  3
        Case 1:20-cv-01620-DAD-SAB Document 5 Filed 11/19/20 Page 4 of 4



1                                                          II.

2                                   CONCLUSION AND RECOMMENDATIONS

3             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

4    Judge to this action.

5             Further, it is HEREBY RECOMMENDED that, pursuant to 28 U.S.C. § 1915(g), Plaintiff not be

6    allowed to proceed in forma pauperis and instead be directed to pay the $400.00 filing fee in full if he wishes

7    to proceed with this action.

8             These Findings and Recommendations will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

10   after being served with these Findings and Recommendations, Plaintiff may file written objections

11   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

13   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

14   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:     November 18, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                           4
